Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………………………………………………… 2
Allowable Subject Matter………………………………….……………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 6


Claim Status		

This Examiner’s Statement for reasons for is responsive to claims filed 9/9/2021.Claims 1-8 are pending. 
				
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “the sample extraction unit ; the sample analysis unit, the shredded tobacco filling capacity data acquisition unit, a selection unit, and a registration unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit configured to” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
1-4; 6-8;11-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see figure 1 and corresponding text. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter 
Claims 1-8 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 

Yuhao et al (Study on forecasting model of cut tobacco filling value based on the neural network) teaches the prediction model of the shredded tobacco filling capacity is established through the combination between several process parameters having great influence on the filling capacity and the natural network , and the reference document 2 indicates that the moisture content of the dried shredded tobacco can be predicted by the model. The moisture content at the outlet of the shredded tobacco is predicted by neural network model in document 3; on this basis, according to the actual needs, the technicians in this field can conduct simulation and prediction for the material moisture content at the outlet of loose regain moisture and the material moisture content at outlet of shredded tobacco air flow drying in the reference document 1, through the construction of the artificial neural network model and the construction is easy to be think of, and then the model I, the model II, and the model III are got , wherein model III is built by the third artificial neural network model with the output parameters of model I and model II. The model III is the prediction model of the shredded tobacco filling capacity. Specifically, model prediction operation is conducted through the model parameter screening unit, and the 
Regarding claim 5,Cui et al (CN 111103854) teaches real time analysis of a the production stability of tobacco where a system comprises a data acquisition module, a data processing module, a stability evaluation module, an early warning and optimization module, a steady state real-time analysis and evaluation module, an unsteady state automatic control judgment module, an unsteady state real-time analysis and evaluation module where improving the production stability of a tobacco cut-tobacco drier, comprising: 
the data acquisition module (101) is used for acquiring real-time data in the production process of the cut-tobacco drier from the cut-tobacco drier control system through a sensor;
the data processing module (102) is connected with the data acquisition module (101) and is used for screening the acquired data, screening out the steady-state data and the non-steady-state data and eliminating abnormal values in the steady-state data and the non-steady-state data;
the stability evaluation module (103) is connected with the data processing module (102) and is used for evaluating the stability of the steady-state data processed by the data processing module (102);
the early warning and optimizing module (104) is connected with the stability evaluation module (103), and when the stability evaluation result of the stability evaluation module (103) is abnormal, the early warning module (104) carries out early warning and gives out an optimized adjusting scheme;
the steady state real-time analysis and evaluation module (105) is connected with the stability evaluation module (103), and when the stability evaluation result of the stability evaluation module (103) is normal, the steady state real-time analysis and evaluation module (105) carries out real-time analysis and evaluation on steady state data and provides a stability improvement suggestion;
the unsteady automatic control judgment module (106) is connected with the data processing module (102);
the unsteady state real-time analysis and evaluation module (107) is connected with the unsteady state automatic control judgment module (106);

None teaches:
the first model is a three-layer ANN model, and has three input values, two output values and two neurons; the first model is configured to predict the outlet moisture amount of the thin- plate shredded tobacco dryer and the outlet temperature of the thin-plate shredded tobacco dryer; the three input values of the first model are the cylinder wall temperature of the thin- plate shredded tobacco dryer, the inlet moisture amount of the thin-plate shredded tobacco dryer, and the hot air temperature of the thin-plate shredded tobacco dryer; the two output values of the first model are the outlet moisture amount of the thin-plate shredded tobacco dryer and the outlet temperature of the thin-plate shredded tobacco dryer; and the second model is a three-layer ANN model, and has three input values, one output value and two neurons; the second model is configured to predict the predicted shredded tobacco filling capacity; the three input values of the second model are the long and short shredded tobacco rate, the broken shredded tobacco rate, and the measured shredded tobacco filling capacity; the one output value of the second model is the predicted shredded tobacco filling capacity.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664